Title: To Thomas Jefferson from Albert Gallatin, 12 October 1804
From: Gallatin, Albert
To: Jefferson, Thomas


               
                  
                     Dear Sir
                  
                  12th Octer. 1804
               
               The enclosed, which you will have the goodness to return, show the enormous balance still due by Kentucky especially for the indirect taxes and the almost impossibility of recovering any thing even from delinquent and criminal collectors. I would not have been astonished if in the attempt to recover those old accumulated arrears of an unpopular and expired tax, popular feeling had operated in favour of the distillers who had not yet paid: but that such an effect should have been produced in the case of unprincipled officers who had collected the money is incomprehensible; and Judge Innis must be either incapable or something worse; for in the manner in which the statutes are framed, the fate of suits against collectors depends almost exclusively on the court. Whatever can be done shall be done, and we will try the appeal in Arthur’s case at the next session of the Supreme Court. But the point on which at present I wish to obtain your opinion is the continuance of Arthur in office by the Supervisor. His reasons you will see by his letter: to me they appear inconclusive; and after such glaring proofs of his villainy it seems to me that, let the effect of the removal or the suit be what it will, the Supervisor should be directed in your name to have him removed immediately. This direction is however an unusual step and is submitted to your better judgment. 
               With great respect Your obedt. Servt.
               
                  
                     Albert Gallatin
                  
               
            